Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-15 are directed to a system (i.e. article of manufacture), and claims 16-20 are directed to a method (i.e. process). Therefore, claims 1-20 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 16 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 16 recites:
A method for predicting an optimal use level of a driver assist system, the method comprising: 
receiving historical data for each road segment of a plurality of road segments; 
training an optimization prediction model based on the historical data for each road segment of the plurality of road segments; 
receiving real-time data for a target road segment;
 predicting the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model; and 
transmitting an alert to the driver assist system if the optimal use level falls outside a predetermined threshold. 
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations (i.e. predicting, training, learning), the limitations cover training and predicting which road segment should have a particular level of driver assist, based on historic information (which a driver remembers from previous route interactions) and real time information (driver visually observes the surrounding environment of the vehicle). Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method for predicting an optimal use level of a driver assist system, the method comprising: 
receiving historical data for each road segment of a plurality of road segments; 
training an optimization prediction model based on the historical data for each road segment of the plurality of road segments; 
receiving real-time data for a target road segment;
 predicting the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model; and 
transmitting an alert to the driver assist system if the optimal use level falls outside a predetermined threshold. 
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim elements of the receiving historic or real time data amounts to insignificant extra-solution activity of mere data gathering, see MPEP 2106.05(g). Additionally the transmitting of an alert to the driver to be merely selecting a particular data source to be manipulated such as displaying data by transmission of an alert and amounts to no more than insignificant extra-solution activity. Finally the step of training a model is considered an “apply it” level limitation as there are no specifics recited with respect to the training. 
Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
 	101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of receiving historical and real time data, and transmission of an alert amounts to insignificant extra-solution activity. These steps must be re-analyzed to determine whether they are well-understood, routine and conventional. In the instant case receiving or transmitting data has been considered well-understood, routine and conventional under MPEP 2106.05(d)(II)(i). Under the same rationale, transmitting data, like an alert, is considered well-understood routine and conventional. MPEP 2106.05(d)(II)(i). Therefore these additional elements are not sufficient to amount to significantly more than the judicial exception
Therefore, the claim is not patent eligible.
Regarding claims 17-20 and 2-15 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claim 1, the claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan et al. (US 2020/0356100; hereinafter Nagarajan) in view of Stenneth et al. (US 2022/0063639; hereinafter Stenneth).
Regarding Claim 1:
Nagarajan discloses a system for predicting an optimal use level of a driver assist system, the system comprising: a transceiver configured to receive historical data for each road segment of a plurality of road segments and real-time data for a target road segment (Nagarajan, Para. [0094], Nagarajan discloses a map server configured to extract historical data and real time data (see Para. [0100]) for the road segments of the route, with the map server including a transceiver (see Para. [0055]); 
a memory that stores computer-executable instructions (Nagarajan, Para. [0055], Nagarajan discloses a memory in communication with the map server); and a processor configured to access the memory and execute the computer-executable instructions to: train an optimization prediction model based on the historical data for each road segment of the plurality of road segments (Nagarajan, Para. [0024], Nagarajan discloses the map server as a machine learning model which implements any suitable techniques, with the map server generating the digital autonomy map based on the extracted historical data for the road segments of the route, (see Para. [0025-0026])); 
transmit an alert to the driver assist system if the optimal use level falls outside a predetermined threshold (Nagarajan, Para. [0053-0054], Fig. 6B, Nagarajan discloses notifications are provided through the navigation device for alerting the user of the autonomous vehicle of autonomy level changes between segments when the autonomy levels set for a plurality of route segments to be downgraded based on the operating state of the vehicle sensors).  
Nagarajan fails to explicitly disclose predict the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model
However Stenneth, in the same field of endeavor of autonomous vehicle controls, discloses predict the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model (Stenneth, Para. [0077], [0092], Fig. 2, Stenneth discloses predicting an autonomous transition for an area based on the machine learned model which uses real time data of the one or more road segments of a first geographic region); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan to include predicting an optimal driving assist level as disclosed by Stenneth in order to improve autonomous driving predictions of geographic areas, see Para. [0043].
Regarding Claim 2:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan further discloses wherein the driver assist system is configured to reduce or deactivate at least one functionality of the driver assist system based on the alert (Nagarajan, Para. [0053-0054], [0088], Figs. 5A and 5B, Nagarajan discloses a change in autonomy level of the vehicle (i.e. functionality of the driver assist system) is switched based on the alert regarding changes in autonomy level of the plurality of road segments).  
Regarding Claim 3:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan further discloses wherein the at least one functionality of the driver assist system comprises cruise control (Nagarajan, Para. [0047], Nagarajan discloses one feature of the driver assist system is cruise control).  
Regarding Claim 10:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan further discloses wherein the plurality of road segments are divided into each road segment based on a predetermined distance (Nagarajan, Para. [0092], Nagarajan discloses the distance for each road segment is displayed to the user before reaching the upcoming road segment).  
Regarding Claim 12:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan further discloses wherein the plurality of road segments are divided into each road segment based on changes in road type between each road segment of the plurality of road segments (Nagarajan, [0076], Figs. 5A-6B, Nagarajan discloses the route is divided into road segments based on the generated autonomy level with the autonomy level being generated based on at least road type).  
Regarding Claim 13:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan fails to explicitly disclose wherein the processor is configured to predict the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model by comparing the real-time data for the target road segment with the historical data for each road segment of the plurality of road segments.
However, Stenneth discloses wherein the processor is configured to predict the optimal use level of the driver assist system for the target road segment based on the real-time data via the optimization prediction model by comparing the real-time data for the target road segment with the historical data for each road segment of the plurality of road segments (Stenneth, Para. [0077], Stenneth discloses predicting the autonomous transition data for the plurality of road segments of a second geographic area by the machine learning model, based on the real time data of the second geographic area and the historical data of the first geographic area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan to include predicting an optimal driving assist level based on real time data of the machine learning model and historical data as disclosed by Stenneth in order to improve autonomous driving predictions of geographic areas, see Para. [0043].
Regarding Claim 14:
The combination of Nagarajan and Stenneth discloses the system of claim 13.
Nagarajan fails to explicitly disclose wherein the optimization prediction model is configured to predict the optimal use level of the driver assist system for the target road segment based on the road segment of the plurality of road segments having historical data comprising at least a predetermined similarity to the real-time data of the target road segment.
However, Stenneth discloses wherein the optimization prediction model is configured to predict the optimal use level of the driver assist system for the target road segment based on the road segment of the plurality of road segments having historical data comprising at least a predetermined similarity to the real-time data of the target road segment (Stenneth, Para. [0077], Stenneth discloses predicting the autonomous transition data for the plurality of road segments of a second geographic area by the machine learning model, based on the real time data of the second geographic area and the historical data of the first geographic area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan to include predicting an optimal driving assist level based on real time data of the machine learning model and historical data as disclosed by Stenneth in order to improve autonomous driving predictions of geographic areas, see Para. [0043].
Regarding Claim 15:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan further discloses wherein the optimal use level corresponds to a likelihood that a driver of a vehicle comprising the driver assist system will decelerate the vehicle beyond a predetermined deceleration threshold (Nagarajan, Para. [0083], Nagarajan discloses the determining autonomy level of the road segment includes historical information of road blockages or accidents (i.e. expected driver deceleration events)).  
Regarding Claim 16:
The claim recites analogous limitations to claim 1 above and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 13 above and is therefore rejected on the same premise. 
Regarding Claim 19:
The claim recites analogous limitations to claim 14 above and is therefore rejected on the same premise.
Claims 4-9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajan in view of Stenneth and in further view of Konrardy et al. (USP 10,324,463; hereinafter Konrardy).
Regarding Claim 4:
Nagarajan further discloses wherein the historical data comprises…historical road condition data, and wherein the real-time data comprises real- time driver behavior data and real-time road condition data (Nagarajan, Para. [0076], Nagarajan discloses historical data pertaining to the route includes at least traffic and weather information (i.e. condition data), as well as the type of road for when determining the optimal route, and the real time data includes real time traffic conditions, environment conditions, and route preferences of the user (i.e. behavior data), see Para. [0045]).  
Nagarajan fails to explicitly disclose historical data comprising driver behavior data.
Konrardy, in the same field of endeavor of autonomous vehicles, discloses historical data comprising driver behavior data (Konrardy, Column 71 Line 50 – Column 72 Line 15, Konrardy discloses extracted data includes driver behavior such as acceleration, cornering, speed, braking and other risk associated driver characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan in order to include historical driver behavioral data as disclosed by Konrardy In order to determine the risk associated with the autonomy level of vehicle operation by the driver on the road segment, Konrardy Column 36 Line 50 – Column 37 Line 3.
Regarding Claim 5:
The combination of Nagarajan, Stenneth, and Konrardy discloses the system of claim 4.
Nagarajan fails to explicitly disclose wherein the historical driver behavior data comprises at least one of acceleration and deceleration patterns or frequency of driver distraction.
Konrardy, in the same field of endeavor of autonomous vehicles, discloses wherein the historical driver behavior data comprises at least one of acceleration and deceleration patterns or frequency of driver distraction (Konrardy, Column 71 Line 50 – Column 72 Line 15, Konrardy discloses extracted data includes driver behavior such as acceleration, cornering, speed, braking and other risk associated driver characteristics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan in order to include historical driver behavioral data comprising acceleration of the vehicle as disclosed by Konrardy in order to determine the risk associated with the autonomy level of vehicle operation by the driver on the road segment, Konrardy Column 36 Line 50 – Column 37 Line 3.
Regarding Claim 6:
The combination of Nagarajan, Stenneth, and Konrardy discloses the system of claim 4.
Nagarajan further discloses wherein the historical road condition data comprises at least one of historical traffic data, historical weather data, historical accident data, historical surface condition data or historical road geometry data, and wherein the real-time road condition data comprises at least one of real-time traffic data, real-time weather data, real-time accident data, real-time surface condition data or real-time road geometry data (Nagarajan, Para. [0076], Nagarajan discloses historical data pertaining to the route includes at least traffic and weather information (i.e. condition data) and the real time data includes real time traffic conditions, environment conditions, see Para. [0045]).  
Regarding Claim 7:
The combination of Nagarajan, Stenneth, and Konrardy discloses the system of claim 6.
Nagarajan further discloses wherein the historical and real-time traffic data comprise data indicative of at least one of average vehicle speed, number of vehicles, frequency of lane changing, or interactions between vehicles for each road segment of the plurality of road segments and the target road segment, respectively (Nagarajan, Para. [0020-0022], Nagarajan discloses real time information includes real time traffic conditions (i.e. traffic congestion) and historical information also includes traffic conditions associated with the selected route).  
Regarding Claim 8:
The combination of Nagarajan, Stenneth and Konrardy discloses the system of claim 6.
Nagarajan further discloses wherein the transceiver is configured to receive data indicative of historical and real-time traffic data via V2X communication (Nagarajan, Para. [0041], Fig. 1, Nagarajan discloses the historical and real time information is communicated to the vehicle wirelessly through communication network).  
Regarding Claim 9:
The combination of Nagarajan, Stenneth, and Konrardy discloses the system of claim 6.
Nagarajan further discloses wherein the historical and real-time road geometry data comprise at least one of type of road, road shape, number of lanes, or lane width for each road segment of the plurality of road segments and the target road segment, respectively (Nagarajan, Para. [0076], Nagarajan discloses historical and real time data pertaining to the route includes the type of road for when determining the optimal route).  
Regarding Claim 11:
The combination of Nagarajan and Stenneth discloses the system of claim 1.
Nagarajan fails to explicitly disclose wherein the predetermined distance is 0.5 to 1 mile.
Konrardy, in the same field of endeavor of autonomous vehicles, discloses wherein the predetermined distance is 0.5 to 1 mile (Konrardy, Column 35 Lines 46-49, Column 41 Lines 2-42, Konrardy discloses road segments maybe divided into any predetermined distance such as .25 miles up to 1 mile).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Nagarajan in order to include road segments divided into .5 to 1 mile segments as disclosed by Konrardy in order to group or combine relevant similar road segments and determine the risk associated with the autonomy level of vehicle operation by the driver on the road segment Column 36 Line 50 – Column 37 Line 3.
Regarding Claim 20:
The claim recites analogous limitations to claim 11 above and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhen et al. (US 2019/0184998) – discloses methods and system for determining autonomous mode switching of a hybrid vehicle based at least on real time data of the vehicle and the driver.
Kawanai et al. (US 2022/0048524) – discloses a map information system including a driving assist level determination device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664